Opinion of the Court, Shepard, J. This was a suit at law for a balance claimed for goods sold and delivered by the appellee to the appellant. Bo question of law is raised by the record. There were no instructions, and the single exception taken to the evidence, so far as the abstract discloses, was upon an immaterial question. Under such circumstances it is not the province of a reviewing court to set aside a judgment based upon a verdict rendered upon conflicting evidence. If there were merits in the case they are not pointed out. For comments upon insufficient abstracts we refer to Tolman v. Dreyer, supra, page 143, and cases there cited. The judgment of the Circuit Court will be affirmed.